DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022, has been entered.
 
Status of the Claims
Claims 1-7, 9-11, and 13-21 are pending. 
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 11, 2020.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 9-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chade et al. (“Reversal of renal dysfunction by targeted administration of VEGF into the stenotic kidney: a novel potential therapeutic approach,” Am J Physiol Renal Physiol, 302: F1342-F1350, 2012; cited by Applicant) in view of Chilkoti (US 2010/0022455 A1), Pasqualini et al. (“Organ targeting in vivo using phage display peptide libraries,” Nature 380: 364-6, 1996; cited by Applicant) and Kuebelbeck et al. (US 10,065,993). This rejection is updated to include a new reference (US 10,065,993). Accordingly, this action is non-final.
Chade et al. teach a method of treating renovascular disease comprising intrarenal delivery of VEGF (p. F1345, col 2). 
Chade et al. do not teach that the VEGF is conjugated to an elastin-like polypeptide, or to a kidney-targeting agent.
Chilkoti teaches a pharmaceutical composition comprising an elastin-like polypeptide (ELP) coupled to a therapeutic agent (¶ [0007]), Figures 1-8, [0042]-[0075], Table 1) and a pharmaceutically acceptable carrier (¶ [0158], [0162]-[0166]), wherein the ELP includes an amino acid sequence of about 5 repeats to about 160 repeats of the amino acid sequence VPGXG, wherein X is any amino acid except proline (¶ [0007], [0059], [0060]) Embodiments with 90 repeats are specifically disclosed (¶ [0222]). An ELP sequence comprising 90 repeats of VPGXG comprises at least 5 repeats of the amino acid sequence GVPGX (i.e. VPGXGVPGXGVPGXGVPGXGVPGXGVPGXG). Chilkoti teaches that the pharmaceutical composition further comprises a pharmaceutically acceptable carrier (¶ [0078], [0079]). Chilkoti teaches that the therapeutic agent may be VEGF (Table 1). 
Pasqualini et al. teach that CLPVASC and CGAREMC (identical to instant SEQ ID Nos: 5 and 6, respectively) are kidney-selective peptides (p. 364, col 2).
Kuebelbeck et al. teach renal targeting conjugates containing a peptide and an active compound, wherein the peptide selectively targets the kidney and wherein the active compound may be 
It would have been obvious to conjugate a kidney-targeting peptide taught by Kuebelbeck et al. or Pasqualini et al. to an elastin-like polypeptide-VEGF conjugate taught by Chilkoti, and to substitute the kidney-targeting peptide-elastin-like polypeptide-VEGF conjugate for the VEGF in the method of treating renovascular disease taught by Chade et al. One of ordinary skill in the art would have been motivated to conjugate a kidney-targeting peptide to the elastin-like polypeptide-VEGF conjugate because Chade et al. teach that VEGF is useful for treating a kidney disease. As a result, one of ordinary skill in the art would recognize a need to deliver VEGF to the kidney, and would select the peptides taught by Kuebelbeck et al. or Pasqualini et al. as targeting sequences. In addition, one of ordinary skill in the art would have been motivated to use the elastin-like polypeptide-VEGF conjugate given that Chade et al. teaches that VEGF has a short half-life (p. F1347, col 2), and that Chilkoti teaches that elastin-like polypeptide conjugation results in a longer half-life for therapeutic proteins (¶ [0007]). There would have been a reasonable expectation of success given that Chilkoti reduce to practice the production of the elastin-like polypeptides conjugated to therapeutic proteins (Example 1).
The limitation in claim 1 that the composition “improves the deposition and retention of the therapeutic agent in the renal cortex relative to the non-conjugated therapeutic” is a property of the composition. Because the composition obvious over the cited art meets all of the structural limitations of the claim, the property limitation is also met.
	For these reasons, the combination of Chade et al., Chilkoti, Pasqualini et al. and Kuebelbeck et al.  satisfies all of the limitations of claims 1-4, 9-10 and 21.
	Response to the Arguments and Declaration Under 37 C.F.R. 1.132
January 20, 2022, have been fully considered but they are not persuasive. Applicant’s arguments pertaining to expectation of success and renal cortex targeting are address in response to the declarations as follows. 
The declaration by Gene Bidwell under 37 CFR 1.132 filed January 20, 2022, is insufficient to overcome the rejection of claims 1-4, 9-10 and 21 under 35 U.S.C. 103 as being unpatentable over Chade et al. in view of Chilkoti and Pasqualini et al.
The declaration asserts there would not have been a reasonable expectation of success for using the kidney targeting peptides taught by Pasqualini et al. to deliver the ELP-VEGF conjugates of Chilkoti in a method of treating kidney disease of Chade et al. The declaration asserts that differences in the nature of the cargo (paragraph 5) and species tested (paragraph 6) between the Pasqualini et al. reference and Chilkoti and Chade et al., as well as unpredictability in targeting systems identified by phage display (paragraph 6), fail to support a reasonable expectation of success.
The facts presented in the Bidwell declaration are acknowledged and are not disputed. However, the evidence is insufficient to overcome the prima facie case of obviousness.
MPEP § 2143.02(I) states: Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
In the instant case, the prior art includes additional examples of kidney targeting peptides that are suitable for delivering a wide array of cargo species. For example, Kuebelbeck et al. (US 10,065,993) teach renal targeting conjugates containing a peptide and an active compound, wherein the peptide 
In addition, the prior art includes examples of kidney targeting peptides that are first tested in mice models and intended for development for human use. For example, Kuebelbeck et al. (US 10,065,993) utilizes mice in organ distribution studies (Example 2) to support patented claims to a method of targeting in a kidney in a subject in need thereof (claim 17). The subject in Kuebelbeck et al. is not limited to mice models but rather includes humans (col 1, lines 35-46). The Kuebelbeck et al. reference supports the obviousness rejection because it establishes that there is a reasonable, albeit not absolute, expectation in the art that kidney targeting peptides tested in mice models can progress to development for use in humans.
The declaration by Alejandro Chade under 37 CFR 1.132 filed January 20, 2022, is insufficient to overcome the rejection of claims 1-4, 9-10 and 21 under 35 U.S.C. 103 as being unpatentable over Chade et al. in view of Chilkoti and Pasqualini et al.
 The declaration presents evidence that the tubules are not exclusive to the renal cortex and that, as a result, one of ordinary skill in the art would not expect renal cortex selectivity based on Pasqualini et al. 
The facts presented in the Bidwell declaration are acknowledged and are not disputed. However, the evidence is insufficient to overcome the prima facie case of obviousness.
prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). 	
In the instant case, the closest prior art of Chilkoti teaches a pharmaceutical composition comprising an elastin-like polypeptide (ELP) coupled to a therapeutic agent (¶ [0007]), Figures 1-8, [0042]-[0075], Table 1) and a pharmaceutically acceptable carrier (¶ [0158], [0162]-[0166]), wherein the ELP includes an amino acid sequence of about 5 repeats to about 160 repeats of the amino acid sequence VPGXG, wherein X is any amino acid except proline (¶ [0007], [0059], [0060]) and wherein embodiments with 90 repeats are specifically disclosed (¶ [0222]). Chilkoti teaches that the therapeutic agent may be VEGF (Table 1). 
The difference between the closest art of Chilkoti and the claimed invention is the presence of the kidney targeting agent coupled to the ELP.
The Chade declaration does not present any new experimental data. The data relied upon for the allegation of unexpected results, namely improved deposition and retention of the therapeutic agent mostly in the renal cortex relative to a non-conjugated therapeutic, is in the original specification.
Paragraph [0049] of the original specification states: 
In addition to the whole-organ ex vivo imaging, the kidneys were frozen and sectioned to determine the intrarenal distribution of the polypeptides. Fluorescence slide scanning revealed that all polypeptides were mostly confined to the renal cortex (FIG. 3A). When examined microscopically (FIG. 3B), KTP- ELP was localized around the nephron (marked by synaptopodin staining) and was detectable in both the blood vessel walls (as indicated by CD31 staining) and in the surrounding proximal and distal tubules. Images taken in the outer medulla and co-stained with calbindin to mark the collecting ducts also showed high levels of KTP-ELP within the ductal epithelial cells. SynB1- ELP and Tat-ELP had very similar intrarenal distributions (data not shown).

In this section “the polypeptides” includes unconjugated ELP, ELP conjugated to kidney targeted peptides (KTP-ELP) as well as ELP conjugated to cell-penetrating peptides (SynB 1-ELP, Tat-ELP). All four polypeptides exhibited accumulation mostly at the renal cortex (FIG. 3A). KTP-ELP, SynB1- ELP and Tat-
Therefore, there is insufficient evidence to attribute the alleged unexpected results, namely improved deposition and retention of the therapeutic agent mostly in the renal cortex relative to a non-conjugated therapeutic, to the kidney targeting peptide, which is the difference between the closest art and the instant claims.
MPEP § 2145(II) states: Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).
In the instant case, the data in the instant specification showing unconjugated ELP accumulating mostly in the renal cortex (FIG. 3A) suggests that the ELP polypeptides taught by Chilkoti would inherently achieve the same result, although this fact was unknown in the prior art.
	For these reasons, the rejection is maintained.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chade et al. (“Reversal of renal dysfunction by targeted administration of VEGF into the stenotic kidney: a novel potential therapeutic approach,” Am J Physiol Renal Physiol, 302: F1342-F1350, 2012; cited by Applicant) in view of Chilkoti (US 2010/0022444 A1) and Pasqualini et al. (“Organ targeting in vivo using phage display peptide libraries,” Nature 380: 364-6, 1996; cited by Applicant) and Kuebelbeck et al. (US 10,065,993), as applied to claims 1-4, 9-10 and 21 above, in further view of Raucher et al. (US 2010/0022466 A1).
Neither Chade et al., Chilkoti, Pasqualini et al. nor Kuebelbeck et al. teach that the repeat may be VPGXG wherein X is Val, Ala, or Gly in a 1:8:7 ratio.

It would have been obvious to conjugate a kidney-targeting peptide taught by Pasqualini et al. or Kuebelbeck et al. to an elastin-like polypeptide-VEGF conjugate taught by Chilkoti, and to substitute the kidney-targeting peptide-elastin-like polypeptide-VEGF conjugate for the VEGF in the method of treating renovascular disease taught by Chade et al. for the reasons presented above. It would have been further obvious to use the elastin-like polypeptide of Raucher et al. because Chilkoti teaches that the elastin-like polypeptide can comprise a range of numbers of repeats, and sequences with a range of ratios for the composition of variable X (¶ [0069]). There would have been a reasonable expectation of success given that Chilkoti (Example 1) and Raucher et al. (¶ [0109], [0120]) teach all the method needed to fuse therapeutic proteins in general to the elastin-like polypeptides using standard recombinant DNA technology and protein purification techniques.
	Response to the Arguments
	In the response filed January 20, 2022, Applicant traversed the rejection on the grounds that Raucher fails to cure the deficiencies of Chade, Chilkoti, and Pasqualini raised in the traversal of the previous rejection. These arguments are addressed above. The obviousness rejection of claims 5-6 is maintained for the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
In the response filed January 20, 2022, Applicant requested that the following rejections be held in abeyance.

Claims 1-6, 9-11 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,081,667. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
Patented claim 2 recites a pharmaceutical composition comprising an elastin-like polypeptide coupled to a therapeutic agent, wherein the ELP includes an amino acid sequence having about 5 to about 160 repeats of the amino acid sequence VPGXG, where X is any amino acid except proline. Patented claim 11 of the reference application states that the composition further comprises as kidney targeting peptide. Because the structure of the patented composition is the same as the instantly claimed composition, the limitation regarding renal cortex deposition is inherently met, satisfying all of the limitations of claims 1, 9, 11 and 21.
With respect to claims 2-4, patented claim 12 states that the therapeutic agent is VEGF. Patented claim 13 states that the therapeutic agent is VEGF121, VEGF165, VEGF189, VEGF206, VEGF-A, VEGF-B, VEGF-C, VEGF-D, VEGF-E, or P1GF.
With respect to claims 5-6, patented claim 5 states that the ELP comprises about 160 repeats of VPGXG, wherein X is Val, Ala, or Gly in a ratio of 1:8:7 or 1:4:3.
With respect to claim 10, patented claim 9 states that the composition comprises Tat, which is identical to SEQ ID NO: 7, or SynB1, which is identical to SEQ ID NO: 8.

Claims 1-7, 9-11, 13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,322,189. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims anticipate the instant claims.
claims 1, 9, 11 and 21.
With respect to claims 2-4, patented claim 2 states that the therapeutic agent is VEGF. Patented claim 11 states that the therapeutic agent is VEGF121, VEGF165, VEGF189, VEGF206, VEGF-A, VEGF-B, VEGF-C, VEGF-D, VEGF-E, or P1GF.
With respect to claims 5-6, patented claim 7 states that the ELP comprises repeats of VPGXG, wherein X is Val, Ala, or Gly in a ratio of 1:8:7 or 1:4:3.
With respect to claim 7, patented claim 8 states that the ELP is selected from amino acid sequences of SEQ ID NOs: 2, 3 and 4.
With respect to claim 10, patented claim 9 states that the kidney-targeting agent is selected from amino acid sequences of SEQ ID NOs: 5, 6, 7, and 8.
With respect to claim 13, patented claim 10 states the drug-binding domain is selected from amino acid sequences of SEQ ID NOs: 9, 10, 11, and 12.

Claims 1, 5, 6, 9 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 and 21-37 of copending Application No. 16/834,549 (issued but not yet 
Claim 28 of the reference application recites a renal cortex targeting elastin-like polypeptide (ELP) comprising at least 5 and up to 671 repeat units having the sequence VPGXG (SEQ ID NO: 1); wherein X in each of the repeat units is individually selected from the group consisting of any amino acid except proline, and a therapeutic agent. Claims 18-19 and 21-23 require between 5 and 95, between 31 and 95, and between 63 and 95 of the repeat units. Claim 35 states that the ELP comprises a targeting domain.
An ELP sequence comprising between 5 and 95, between 31 and 95, and between 63 and 95  repeats of VPGXG comprises at least 5 repeats of the amino acid sequence GVPGX (i.e. VPGXGVPGXGVPGXGVPGXGVPGXGVPGXG).
It would have been obvious to formulate the ELP and therapeutic agent claimed in the copending application with a pharmaceutically acceptable carrier and in a therapeutically effective amount given that the copending application also claims a method of using the ELP and therapeutic agent to treat a renal disorder. Copending claim 8 requires that the composition further comprise a targeting domain. It would have been obvious to use a kidney-targeting agent given that the copending claims recite a renal cortex targeting ELP.
The resulting composition would satisfy all of the limitations of instant claims 1, 9, 11 and 21.
With respect to claims 5 and 6, copending claim 7 requires that the repeat units include V:G:A in a 1:4:3 ratio.

Claims 1, 5, 6, 9 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/834,715 (reference 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 8 of the copending application recites a renal cortex targeting elastin-like polypeptide (ELP) comprising: up to 95 repeat units having the sequence VPGXG (SEQ ID NO: 1); wherein X in each of the repeat units is individually selected from the group consisting of any amino acid except proline, further comprising a therapeutic agent. Claims 2-4 require between 5 and 95, between 31 and 95, and between 63 and 95 of the repeat units, respectively. Claim 18 recites a method of treating a renal disorder comprising administering the ELP and therapeutic drug.
An ELP sequence comprising between 5 and 95, between 31 and 95, and between 63 and 95  repeats of VPGXG comprises at least 5 repeats of the amino acid sequence GVPGX (i.e. VPGXGVPGXGVPGXGVPGXGVPGXGVPGXG) for the same reasons as presented in the anticipation above.
Copending claim 8 requires that the composition further comprise a targeting domain. It would have been obvious to use a kidney-targeting agent given that the copending claims recite a  renal cortex targeting ELP.
It would have been obvious to formulate the ELP and therapeutic agent claimed in the copending application with a pharmaceutically acceptable carrier and in a therapeutically effective amount given that the copending application also claims a method of using the ELP and therapeutic agent to treat a renal disorder.
The resulting composition would satisfy all of the limitations of instant claims 1, 9, 11 and 21.
With respect to claims 5 and 6, copending claim 7 requires that the repeat units include V:G:A in a 1:4:3 ratio.

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1675